Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 108127221, filed in Taiwan on 2019-07-31. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (U.S. Patent Application Pub. No. 2014/0307052 A1) in view of Huang (U.S. Patent Application Pub No. 2020/0090028 A1).
Regarding claim 1, Ahn teaches an image-based classification system, comprising: an image capturing device, adapted for capturing an image of an object (110, para. [0072] [0189], Ahn teaches performing an optical inspection of an object by obtaining an optical image), wherein the object has a surface layer and an inner layer (D0 – D3, 510, 540, para. [0065], Ahn teaches an inspection object consisting of a surface layer and several inner layers); define a surface-layer region and an inner-layer region of the image (para. [0075] [0135] [0195], Ahn teaches setting the in focus imaging layer to the surface of the object and then acquiring corresponding depth information related to the object), and generate classification information, wherein the surface-layer region and the inner-layer region correspond respectively to the surface layer and the inner layer of the object (para. [0076], Ahn teaches comparing the obtained optical images with a stored database to classify the image according to various standards as well as acquire corresponding depth information). 
Ahn does not teach the processing device which performs image segmentation and relies on a deep learning model. 
Huang is also in the field of defect detection as well as device classification. Huang teaches the method comprising: a processing device, connected to an image capturing device (para. [0007], Huang teaches an automated optical inspection device configured to obtain image data of the target object) and configured to use a deep learning model (para. [0038], Huang teaches the input network feeding to a neural network which may also be a deep learning network), and perform image segmentation on (para. [0029], Huang teaches the classification device which crops the target image). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahn by incorporating the deep learning module that is taught by Huang, to make the invention that analyzes defect containing panels by determining inner and outer layers (Ahn) and classifies the segmented images using an intelligent deep learning network; thus, one of ordinary skilled in the art would be motivated to combine the references as this would increase the accuracy of the classification results while also decreasing computational capacity via multi-crop evaluation techniques (Huang, para. [0003] [0004]).
            Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 

Regarding claim 2, Ahn in view of Huang teaches the object inspection device which models the object and classifies the results using an intelligent deep learning model. Ahn in view of Huang further teaches the system, wherein the processing device is configured to use the deep learning model (para. [0038], Huang teaches generating a feature map using a deep learning network). In addition, as combined in the above claim 1, Ahn in view of Huang performs inspection according to the classification information, identifies any defect in the inner-layer region, and outputs an inspection result (140, 160, para. [0185] [0193] – [0195], Ahn also teaches inspecting the object for defect related data and obtaining defect depth information on the inner layer of an object). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Ahn in view of Huang teaches the object inspection device which models the object and classifies the results using an intelligent deep learning model. Ahn further teaches the (para. [0136] [0185], Ahn teaches the apparatus for extracting defect depth information on the inner layer of an object).  
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Ahn in view of Huang teaches the object inspection device which models the object and classifies the results using an intelligent deep learning model. Ahn further teaches the system, adapted for use in inspecting an irregularity in the inner layer of the object (para. [0136] [0185], Ahn teaches the apparatus for extracting defect depth information on the inner layer of an object).  
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (U.S. Patent Application Pub. No. 2014/0307052 A1) in view of Huang (U.S. Patent Application Pub No. 2020/0090028 A1), and further in view of Akgul (U.S. Patent Pub. No. 7,162,073 B1). 
Regarding claim 3, Ahn in view of Huang teaches the object inspection device which models the object and classifies the results using an intelligent deep learning model. Ahn in view of Huang further teaches the system wherein the deep learning model comprises: a backbone network, adapted for performing feature extraction on an original image of the object and thereby obtaining at least one feature map (s701, s703, para. [0046] [0072], Huang teaches a base neural network designed to obtain a feature map of the input image); a region proposal network (RPN), connected to the backbone network and configured to obtain the feature map from the backbone network and determine at least one region of interest according to the feature map (s903, para. [0072], Huang teaches cropping the feature map to generated a first cropped region); a region-of-interest (ROI) aligning module, adapted for performing a bilinear interpolation-based pooling operation on an image area corresponding to a region of interest (para. [0042] – [0044], Huang teaches a pooling operation performed on the cropped image to generate feature points which are ultimately fed to a function layer to normalize the score vector); a fully convolutional network, including a plurality of convolutional layers, wherein after the normalized image is input into the fully convolutional network (para. [0026], Huang teaches use of a fully convolutional network). 
Ahn in view of Huang does not teach use an instance segmentation mask or a background removal module. 
Akgul is also in the field of machine vision, and particularly defect detection and analysis. Akgul teaches the system comprises: inputting a normalized image is input into the network to perform computation on the normalized image to obtain a segmentation (630, 850, 1000, Col. 2:15 – 25, Col. 6:50 – 60, Akgul teaches providing a mask for use in defect analysis as well as normalized correlation on the selected image), and the fully convolutional network obtains an error-compensated segmentation mask by performing error compensation on the segmentation mask, obtains an instance segmentation mask by mapping the error-compensated segmentation mask onto the feature map, and outputs the instance segmentation mask (1000 – 1040, Col. 17:45 – 65, Akgul teaches binarizing and applying a function to the segmented mask to reduce unnecessary points and noise); a background removal module, adapted for removing a background of the image area corresponding to the region of interest according to the instance segmentation mask and thereby obtaining a background-removed feature image of the object (230, Col. 9:10-15, Akgul teaches performing background segmentation to produce a foreground image of the object); and a fully connected layer, wherein after the background-removed feature image of the object is input into the fully connected layer, the fully connected layer classifies the background-removed feature image of the object and outputs a classification result (Col. 9:30-45, Akgul teaches computing various metrics and classifying defects).
Ahn in view of Huang by incorporating the processing layers that are taught by Akgul, to make the invention that analyzes defect containing panels by inspecting inner and outer layers using a learning model (Ahn/Huang) and further specifies the region using a segmentation mask to process the interest region (Akgul); thus, one of ordinary skilled in the art would be motivated to combine the references as this would further improve the accuracy and reliability of the defect detection and classification (Akgul, Col. 5)
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 10, Ahn in view of Huang and further in view of Akgul teaches the object inspection device which models the object and classifies the results using an intelligent deep learning model which further employs a segmentation mask. Ahn further teaches the system, adapted for use in inspecting an irregularity in the inner layer of the object (para. [0136] [0185], Ahn teaches the apparatus for extracting defect depth information on the inner layer of an object).  
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 4 – 7 and 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Reasons for allowance, the prior art of record teaches Claims 1, 2, 8, and 9 as rejected above.  However, the prior art of record fail to show in individual or in combination, as claimed in the dependent 4 (including all of the limitations of the base claim and any intervening claims), the limitations, wherein the backbone network 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ambikapathi (US Patent Application Pub. No. 2020/0003828 A1) teaches a labeling system for defect classification, the classification module further configured to provide defect information. 
Hu (US Patent Application Pub. No. 2020/0134800 A1) teaches a method for providing image-based defect detection which includes template matching and subtraction on a set of training images. 
Yang (US Patent Application Pub. No. 2015/0371105 A1) teaches a method for 3D reconstruction of an object by mapping interior image data to the object. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                  
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                               


7/29/2021